AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                 Marco Antonio Flores-Morales                                Case Number: 3:18-mj-23049-BLM

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 81431298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1



 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~-




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 7, 2018
                                                                          Date of Imposition of Sentence




              .__D_E_C 0 7 2018         J                                 ~MAJOR
                                                                          UNITED STATES MAGISTRATE JUDGE
             CU.:riK us Uk) IHIC r COUHT
       sou·r HU1i~   IJiSTHiC r 01-' C/\LiFORNIA
       BY                                 u;::J>UTY
                                                                                                                3: 18-mj-23049-BLM
